DISSENTING REPORT AND RECOMMENDATION
To The Honorable Chief Justice and Justices of
The Supreme Court of Pennsylvania:
KECK, Member,
I dissent from the report and recommendation of the Disciplinary Board in the above-captioned matter and submit this report.
I. HISTORY OF PROCEEDINGS
The history of proceedings is described in the report of the board and need not be repeated here.
*282II. STATEMENT OF FACTS
1. Respondent received money from a client for the express purpose of paying the amount due to a mortgage company ([B]) so as to avert the sale by sheriff of the client’s home.
2. Respondent deposited some of the money in his general office account but failed to account for the entire sum.
3. Respondent offered the mortgage company a check for slightly less than the full amount due. The check was returned for insufficient funds. The partial payment was not acceptable to the mortgage company.
4. The sheriffs sale of the client’s home was averted by the fortuitous order of Judge [F] staying all sheriffs sales of owner occupied homes.
5. Respondent made partial restitution of the client’s funds after the client secured other counsel and disciplinary proceedings were begun.
III. CONCLUSIONS
1. Respondent’s failure to deposit his client’s funds in an escrow account is a direct violation of D.R. 9-102(A)(2). This is in agreement with the report of the board.
2. Respondent’s failure to make complete restitution to the client is a violation of D.R. 9-102(B)(4) which provides that “A lawyer shall: . . . (4) Promptly pay or deliver to the client as requested by a client the funds, securities, or other properties in the possession of the lawyer which the client is entitled to receive.”
3. Respondent’s apparent conversion of his client’s funds to his own use is an act of dishonesty which violates D.R. 1-102(A)(4) which states “A *283lawyer shall not: . . . (4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.”
4. Respondent’s offer of a bad check in payment of a substantial portion of the amount due reflects adversely upon his fitness to practice law contrary to the provision of D.R. 1-102(A) (6) which states “A lawyer shall not: . . . (6) Engage in any other conduct that adversely reflects on his fitness to practice law.”
5. Respondent’s offer of the bad check further constitutes a violation of D.R. 7-101(A)(l) which provides that “A lawyer shall not intentionally: (1) Fail to seek the lawful objectives of his client through reasonably available means. . .”
IV. DISCUSSION
As the recipient of eight informal admonitions respondent should have been aware of the existence of the Disciplinary Rules and of the necessity for him to act in conformity with them, yet he engaged in the violative behavior described above.
Respondent’s conversion of his client’s funds to his own use, and failure to make complete restitution constitutes stealing, which is a most reprehensible form of lawyer behavior.
Respondent’s failure to make timely payment of the full amount due to the mortgage company jeopardized his client’s property which would have been sold at sheriffs sale but for the fortuitous order of Judge [F],
The public must be able to trust their lawyers to be scrupulously honest in the care of funds and to be conscientious in attending to their clients’ business in timely fashion. Respondent’s behavior in the matter at hand damages that public trust and di*284minishes the reputation of the entire legal profession.
The hearing committee reported that testimony was offered that respondent provides valuable legal services at little or not fee to the poor residents of the neighborhood in which he practices. This commendable activity does not, however, give him leave to flout the Disciplinary Rules, to appropriate client’s funds to his own use, or to jeopardize his client’s interests as he did in the matter at hand.
V. RECOMMENDATION
I recommend that your honorable court order respondent to show cause why he should not be disbarred and that he be disbarred unless he is able to provide satisfactory explanation for his serious violation of the Disciplinary Rules.
Messrs. Krawitz and McDonald join in the Dissent.
ORDER
NIX, C.J., And now, this October 18, 1984, upon consideration of the report and recommendation of the Disciplinary Board and the dissenting report and recommendation dated September 13, 1984, it is hereby ordered that [Respondent] be and he is suspended from the Bar of the Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Larsen, Mr. Justice Flaherty and Mr. Justice Papadakos dissent and would suspend respondent immediately and issue a rule to show cause why he should not be disbarred.